Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Restriction/Election
Applicant’s election without traverse of group I, claims 1 and 3-10 in the reply filed on 12/22/21 is acknowledged. Applicant’s election of species of acrylate polymer or their derivatives is also acknowledged. Claim 11 is included in the prosecution as it is dependent upon claim 1. Election was made without traverse in the reply filed on 12/22/21.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ranade et al. (WO 2009/088584A1, presented in IDS) in view of Bezons et al. (US PG Pub. 2018/0140519A1).
Ranade et al. discloses a composition providing enhanced color for cosmetic formulations, see title.  Ranade et al. teaches a cosmetic, dermatological, and pharmaceutical compositions that deliver, in an acceptable vehicle or carrier comprising 2 (see paragraph [0073]). Ranade teaches in table 1, L* Value is 15.4, 19.00 or 25.00 and Kobo black iron oxide pigment present in 4 wt%. The amount of black pigment taught is 4% in table 1 on page 12. The amount of film-former from 0.01-20 wt. % overlaps with the claimed amount of 10-45w% and thus creates case of obviousness because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. MPEP 2144.05 A. 
Ranade does not teach the composition to be applied in the form of first layer. While Ranade discloses the mascara formulations comprising aqueous solvent and a 2, Ranade does not teach use of  the same as the second layer onto the first layer.
Bezons et al. teaches a first composition intended to be applied to the keratin material, which is capable of forming a reflective coat and a second composition applied onto the first composition which is a colored composition, see abstract. Bezons teaches that the first composition comprises a film- forming polymer ranging from 20% to 80% by weight relative to the total weight of the first composition, see [0030].  The first layer may comprise interference layered comprising substrate such as mica, glass or silica which can be coated with titanium dioxide, see [0122]. The film-forming polymers can be cellulose derivatives or guar gum, resin and acrylic polymers, see [0197], [0194]. The second composition comprises dyestuff and colored fluorescent pigments, see [0037]. Bezons et al. disclose in paragraphs [0005], [0006] and [0007], that makeup products are generally applied by the user applying several coats so as to arrive at an amount of product deposited judged as being satisfactory, in certain makeup applications, certain makeup products recommend the application of a first composition to the keratin material, more commonly known as the base coat, and the successive application of a second composition onto said first composition, more commonly known as the top coat, the base coat may have several functions,  this base coat may be a coat of coloured composition protected with a transparent and colourless top coat. In such a case, the top coat is generally intended to protect said base coat from degrading over time (scratching, flaking or chipping) or is intended to improve its staying power over time. Such a top coat thus forms a shield for the base coat with regard to the users' everyday 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the transparent substrate (mica, glass or silica) coated with TiO2  on to the first layer of Ranade et al. One of ordinary skill would have been motivated to do so because first Ranade teaches that transparent substrate coated with TiO2, can be applied in the composition and Bezons teaches use of such to be used  in a layered form. While Bezons teaches use of transparent substrate coated with titanium dioxide as a first coat and then followed by a colored coat in a cosmetic make-up set, use of various coats was known in the art as taught by Bezons et al. such as described in [0005], [0006] and [0007], makeup products are generally applied by the user applying several coats so as to arrive at an amount of product deposited judged as being satisfactory, in certain makeup applications, certain makeup products recommend the application of a first composition to the keratin material, more commonly known as the base coat, and the successive application of a second composition onto said first composition, more commonly known as the top coat, the base coat may have several functions,  this base coat may be a coat of coloured composition protected with a transparent and colourless top coat. In such a case, the top coat is generally intended to protect said base coat from degrading over time (scratching, flaking or chipping) or is intended to improve its staying power over time. Such a top coat thus forms a shield for the base coat with regard to the users' everyday conditions, in particular water, detergent products, soaps or climatic conditions that are liable to affect the integrity of the makeup products applied to the keratin materials. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SNIGDHA MAEWALL/
Primary Examiner, Art Unit 1612